Simmons, C. J.
It appearing that the evidence was insufficient to warrant the conviction of the accused and at most only raised a suspicion of his guilt, the verdict, irrespective of the legal questions presented, ought to have been set aside. And inasmuch as this case has for nearly nine years taken up the time of the courts and is apparently without substantial merit, direction is given that upon the return of the remittitur from this court an order be passed sustaining the certiorari and remanding the case to the city court with instructions that a nolle prosequi be entered. Judgment reversed, with direction.